Citation Nr: 0605447	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  02-18 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether a 40 percent disability rating was properly reduced 
to a 30 percent rating for right sternoclavicular joint 
subluxation disability, to include whether a 40 percent 
rating should be restored.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1970 to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in June 2000, at a Board hearing at the RO in May 2003, and 
via videoconference at a Board hearing in January 2006.  The 
issue on appeal was previously before the Board and was 
remanded in March 2003, February 2004, and September 2005.

At the time of the January 2006 Board hearing, the veteran's 
representative indicated that additional evidence was being 
submitted together with a waiver of preliminary RO review of 
the additional evidence.  Additional evidence has been 
received and the Board finds that the veteran through his 
representative has adequately indicated a desire to waive 
preliminary RO review of the evidence.  One item of the 
additional evidence is a medical report in which the examiner 
notes that the examination is for purposes of the veteran's 
desire for an increased rating.  To the extent that the 
veteran may be advancing a claim for an increased rating, 
this matter is referred to the RO for appropriate action.  
The issue now before the Board involves the propriety of the 
reduction of the rating.  A claim stemming from a rating 
reduction action is a claim for restoration of the prior 
rating, not a claim for an increased rating.  Peyton v. 
Derwinski, 1 Vet.App. 292 (1991); Dofflemyer v. Derwinski, 2 
Vet.App. 277, 280 (1992).  




FINDINGS OF FACT

1.  A September 1976 rating decision granted service 
connection for chronic subluxation right sternoclavicular 
joint with dislocations and rated it as 20 percent disabling 
effective from September 3, 1976.

2.  A March 1998 rating decision increased the disability 
rating for the veteran's service-connected right 
sternoclavicular joint with dislocation, postoperative 
osteoarthritis, to 30 percent disabling, effective June 1, 
1997.

3.  A June 1998 rating decision increased the disability 
rating for the veteran's service-connected subluxation, right 
sternoclavicular joint with dislocation, postoperative, with 
osteoarthritis, to 40 percent disabling, effective March 26, 
1998.

4.  After the veteran had been issued a February 2000 notice 
of proposed rating reduction, a May 2001 rating decision 
reduced the evaluation for the veteran's service-connected 
right sternoclavicular joint subluxation with dislocations to 
30 percent disabling, effective from August 1, 2001.

5.  The 40 percent rating for the service-connected right 
sternoclavicular joint subluxation with dislocations had been 
in effect less than 5 years.

6.  The May 2001 rating decision reducing the rating to 30 
percent was properly based on a finding that the veteran's 
service-connected right sternoclavicular joint subluxation 
with dislocations had undergone and improvement in ability to 
function under ordinary conditions of life and work, and was 
not manifested by limitation of motion of the right arm to 25 
degrees from the side or by fibrous union of the humerus.




CONCLUSION OF LAW

The criteria for restoration of a 40 percent rating for right 
sternoclavicular joint subluxation with dislocations have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.105, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5201, 5202 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the appellant 
subsequent to the initial denial of the appellant's claim.  
Therefore, it can be argued that the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In a March 2004 letter, VA informed the appellant of 
the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The letter also 
explicitly directed the appellant to submit any relevant 
evidence in his possession.  The Board believes that this 
letter meets the requirements of 38 C.F.R. § 3.159(b)(1), 
including the duty to notify the appellant to submit any 
pertinent evidence in his possession, and that any defect in 
the timing of such notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim.  The record includes service 
medical records, private medical records and VA treatment 
records.  As the veteran has been afforded an adequate VA 
examination in connection with his claim, the Board finds 
that the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The veteran contends that his service-connected right 
sternoclavicular joint subluxation disability has not 
improved and that the 40 percent disability rating should be 
restored.  Although the rating decisions of record appear to 
show that the veteran's service-connected right shoulder 
disability is rated under Diagnostic Codes 5202 and 5203, it 
appears that the disability has actually been rated under 
Diagnostic Code 5201 and 5202.  The Board believes that 
Diagnostic Code 5203 is not applicable in the present case as 
the veteran is arguing that his 40 percent disability rating 
should be restored and Diagnostic Code 5203 does not provide 
for disability ratings in excess of 20 percent.

A June 1998 rating decision increased the disability rating 
for the veteran's service-connected subluxation, right 
sternoclavicular joint with dislocation, postoperative, with 
osteoarthritis, to 40 percent disabling, effective March 26, 
1998.  This appears to have been granted under Diagnostic 
Code 5201 as there is no 40 percent disability rating under 
Diagnostic Code 5202.  After the veteran had been issued a 
February 2000 notice of proposed rating reduction, a May 2001 
rating decision reduced the evaluation for the veteran's 
service-connected right sternoclavicular joint subluxation 
with dislocations to 30 percent disabling, effective from 
August 1, 2001.  This rating decision appears to have 
employed the provisions of Diagnostic Code 5202 to rate the 
veteran's service-connected right shoulder disability.

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (a disability may require re-ratings over time in 
accordance with changes in law, medical knowledge, and the 
veteran's condition).  As stated above, the veteran was 
notified of the RO's intent to reduce his 40 percent rating 
by a letter dated in February 2000. Thereafter, he was 
afforded an opportunity to have a pre-determination hearing, 
and given at least 60 days in which to present additional 
evidence.  See 38 C.F.R. 
§ 3.105(e), (h).

Final action to reduce the 40 percent rating was taken 
pursuant to 38 C.F.R. 
§ 3.105(e) in May 2001. The veteran was informed of this 
decision by a rating decision and RO letter dated in May 
2001.  The reduction was made effective beginning August 1, 
2001.  Consequently, the RO did not violate any of the 
procedures required under § 3.105--the veteran was notified 
of his rights, given an opportunity for a hearing and time to 
respond, and the reduction was made effective no sooner than 
permitted ("the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final action expires").  38 C.F.R. 
§ 3.105(e).  It should also be pointed out that the 
reduction, taken within less than five years from the award 
of the 40 percent rating, is not governed by the provisions 
of 38 C.F.R. § 3.344 regarding stabilization of ratings.  See 
38 C.F.R. § 3.344(c) (2005).

The Board now addresses the specific issue of whether the 
rating reduction was warranted.  VA regulation 38 C.F.R. § 
3.344 pertains to disabilities which are likely to improve 
and examination reports indicating improvement.   In Brown v. 
Brown, the United States Court of Appeals for Veterans Claims 
(Court) noted that this regulation applied to ratings which 
had been continued for long periods of time at the same level 
(5 years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  
In the present case, the 40 percent rating was in effect less 
than 5 years, and thus various provisions of 38 C.F.R. § 
3.344, pertaining to stabilization of disability ratings, do 
not apply; reexamination disclosing improvement will warrant 
a rating reduction. 38 C.F.R. § 3.344(c).  Nevertheless, the 
Court noted in Brown that there are several general VA 
regulations that apply to all rating reductions regardless of 
whether the rating has been in effect for five years or more.  
Id. at 420-421.

Specifically, VA regulation 38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history.  
Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the 
rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms.  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Brown, 5 Vet. 
App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to 
whether a rating reduction was proper must be resolved in the 
veteran's favor unless the Board concludes that a fair 
preponderance of evidence weighs against the claim.  Brown, 5 
Vet. App. at 421.

In this regard, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain reported by the veteran.  DeLuca v. Brown, 8 
Vet. App. 202 (1995) (evaluation of musculoskeletal disorders 
rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of a loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

As noted above, the veteran's right sternoclavicular joint 
subluxation disability was rated as 40 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under the 
rating criteria that have been in effect since the June 1998 
increase to 40 percent disability, and because VA examiners 
report that the veteran is right-hand dominant, 38 C.F.R. § 
4.71a, Diagnostic Code 5201 provides a 30 percent rating for 
limitation of motion of the arm midway between the side and 
shoulder level and a 40 percent rating for limitation of 
motion of the arm to 25 degrees from the side and Diagnostic 
Code 5202 provides a 30 percent rating when impairment of the 
humerus is manifested by recurrent dislocation of/at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements and a 50 percent rating is warranted when 
impairment of the humerus is manifested by fibrous union.  

In the veteran's case, the 40 percent rating was assigned on 
account of findings reported at a March 26, 1998 VA 
examination.  At that time, the veteran reported that his 
shoulder disability limited the types of activities he could 
do at work and at home, but noted that he was still able to 
fish and play pool consistently.  On physical examination, 
the veteran had full strength in the upper extremities.  
Range of motion was limited to 170 degrees of forward flexion 
and abduction with painful arc from about 100 to 170 degrees 
with ten repetitions.  There was also limitation of internal 
and external rotation at shoulder level to 45 degrees.  It 
appears that the RO determined that additional functional 
loss due to DeLuca factors effectively limited motion to 25 
degrees from the side.   

Private medical records from May 1998 show that the veteran 
underwent a repeat subacromial depression and rotator cuff 
repair of the right shoulder.  On physical examination in 
July 1998, the veteran's right shoulder easily flexed to 180 
degrees passively.  Actively he could flex to 180 degrees in 
the supine position but only to 100 degrees in the upright 
position.  He had some pain when bringing his arm back down 
to the side.  He has some mild atrophy about the shoulder, 
which the physician noted was normal in the early 
postoperative stage.

A January 2000 VA examination report shows that the veteran 
complained of instability, grinding and popping of the right 
shoulder, but denied any dislocations.  On examination, the 
right shoulder abducted from 0 to 180 with pain and clicking 
on motion.  He needed to stabilize the sternoclavicular joint 
in order to perform this motion.  Forward flexion was from 0 
to 180 degrees.  Internal and external rotations were from 0 
to 90 degrees.  There was no atrophy of the shoulder girdle.  
The muscle strength was full and sensory and motor 
examinations were normal.  There was some crepitus on motion.  
The diagnosis was right sternoclavicular joint laxity with 
residual symptoms of pain and discomfort and crepitus on 
physical examination.  Due to pain and instability on motion, 
the examiner felt that an additional loss of 30 degrees on 
abduction should be considered.  

Private medical records from May and June 2000 show that the 
veteran reported pain and popping in the shoulder which 
bothers him only when throwing.  On examination he had full 
overhead flexion with no atrophy and no impingement findings.  
There was prominence and tenderness of the AC joint and pain 
with AC joint compression.  Private medical records from May 
2002 show that the veteran reported episodic pain in his 
right shoulder.  On physical examination, he had some mild 
crepitus with passive rotation and elevation of the shoulder.  
Impingement testing was mildly positive.  He had some 
tenderness at the anterior portion of the AC joint.  There 
was no atrophy and no asymmetry of the upper extremities 
noted on examination.  December 2002 private medical records 
show that the veteran reported increased pain.  On 
examination, the veteran had equivocal impingement testing.  
Overhead flexion was to 180 degrees.  He had mild tenderness 
of the anterior portion of the AC joint and marked tenderness 
over the bicipital groove, where the tendon was easily 
palpable.  There was not atrophy or asymmetry noted.  
Regulations define the normal range of motion for the 
shoulder as forward flexion from 0 to 180 degrees, abduction 
from 0 to 180 degrees, external rotation to 90 degrees, and 
internal rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I.    

Without addressing the propriety of the RO's March 1998 
decision to increase the rating to 40 percent, the Board 
believes that the preponderance of the evidence shows a 
sustained improvement in the degree of impairment so as to 
justify the subsequent reduction to 30 percent.  None of the 
medical evidence subsequent to the March 1998 VA examination 
report, including the private medical records and the January 
2000 VA examination report, support a rating of 40 percent 
for the veteran's service-connected right shoulder 
disability.  The Board specifically notes that the private 
medical records from 2000 and 2002 show full range of motion 
of the right shoulder and the January 2000 VA examination 
report shows range of motion limited to, at most, 150 degrees 
of abduction due to pain and instability.

As for Diagnostic Code 5202, it appears that the RO believed 
that a 30 percent rating for the veteran's disability was 
appropriate at the time of the February 2000 rating decision 
as the January 2000 VA examination report shows that the 
veteran had to stabilize his right sternoclavicular joint on 
abduction.  The RO interpreted this finding as showing 
"guarding of all arm movements" and assigned a 30 percent 
disability rating under the provisions of Diagnostic Code 
5202.  However, there is no evidence of record to support a 
50 percent rating under Diagnostic Code 5202 at any point 
during the course of the appeal as none of the VA examination 
reports and none of the private medical evidence of record 
show impairment of the humerus manifested by fibrous union.  

In sum, based on a longitudinal review of the record, the 
Board concludes that the RO's rating reduction was proper and 
restoration is not warranted.




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


